COXE, Circuit Judge.
The question involved in this controversy is simply this—whether decayed frozen eggs taken from the shell and mixed together are within the prohibition of the act of Congress which prohibits the transportation from one state to another of any adulterated article of food.
We are clearly of the opinion that they are and that the question of intent of either the shipper or the consignee has nothing to do with the question. The law could not be enforced if the government is compelled, in the case of articles clearly prohibited from interstate commerce, to establish the wrongful intent of the parties. It is enough that such articles are prohibited. All that it is necessary for the government to show is that an adulterated article of food has been transported in interstate commerce and it has amply shown this in the present case. Judge Ray has found the facts and correctly stated the principles of law applicable thereto.
The judgment is affirmed.